NO. 07-05-0256-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A 



JULY 18, 2005

______________________________





IN RE BOBBY W. WILLARD, RELATOR



_______________________________



Before REAVIS, CAMPBELL and HANCOCK, JJ.





ON PETITION FOR WRIT OF MANDAMUS





By this original proceeding, relator Bobby W. Willard, acting pro se
(footnote: 1) and 
in forma
 
pauperis
, seeks a writ of mandamus to compel the judge of the 364
th
 District Court of Lubbock County, to rule on motions for “recusal, to compel disclosure of prior DNA autoradiograph results or sanction.”  We deny the petition.

Rule 52.3 of the Texas Rules of Appellate Procedure prescribes the mandatory contents for a petition for mandamus.  Specifically, relator has failed to comply with subparagraphs (b), (c), (e), (f), (i) and (j) of Rule 52.3.  Rule 52.7 of the Texas Rules of Appellate Procedure prescribes the record to be filed with the petition for mandamus.  Specifically, relator has failed to comply with subparagraph (a)(1) of Rule 52.7.  Thus, because relator has not complied with the requirements of Rule 52 of the Texas Rules of Appellate Procedure, we deny the petition.



Mackey K. Hancock

          Justice

FOOTNOTES
1:A pro se litigant is held to the same standards as licensed attorneys and must comply with applicable laws and rules of procedure.  
Holt v. F.F. Enterprises,
 990 S.W.2d 756, 759 (Tex. App.–Amarillo 1998, no pet.).